Citation Nr: 0009962	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-06 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Evaluation of a service-connected neurological disorder, 
possibly demyelinating disease, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to October 
1997.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for a neurological disorder, possible demyelinating 
disease, and an evaluation of 30 percent disabling was 
assigned.  

By that same rating action, service connection was granted 
for depression with the assignment of an evaluation of 10 
percent disabling, and an April 1999 hearing officer decision 
granted an increased evaluation of 30 percent disabling for 
that disability.  The Board will remand for the issuance of a 
Statement of the Case the issue of entitlement to an 
evaluation in excess of 30 percent disabling for depression.  
See Manlincon v. West, 12 Vet.App. 238, 240 (1999).

The Board also notes that the April 1998 rating decision 
granted service connection for post-operative residuals of 
impingement syndrome in both shoulders, and separate 
evaluations of 10 percent disabling were assigned for each 
shoulder.  In statements received at the RO in May 1998, the 
veteran indicated his disagreement with the April 1998 rating 
decision; however, in those statements he specifically 
addresses disagreement with the issue of a neurological 
disorder only.  As the rating decision in question referred 
to several issues, a notice of disagreement requires specific 
reference to the decisions for which an appeal is desired, in 
accordance with 38 C.F.R. § 19.26 (1999).  As a notice of 
disagreement has not been received with regard to the issue 
of increased evaluations for the shoulder disabilities, the 
Board does not have jurisdiction of these issues at the 
present time.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claims adjudication process.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the stated issue. Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  


REMAND

The veteran contends that his service-connected neurological 
disorder warrants a rating in excess of 30 percent.  The 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999 ; and thus, VA has a duty to 
assist the veteran in the development of facts which are 
pertinent to this claim.  

Having reviewed the record, the Board is of the opinion that 
the veteran should be afforded a comprehensive medical 
examination in order to determine the nature and severity of 
his service-connected neurological disorder, to include 
consideration and evaluation of the ancillary disabilities 
associated therewith.  At his personal hearing in July 1998, 
the veteran's many varied complaints included vertigo, 
fatigue, pain in the spine, numbness in the arms and legs, 
instability, tinnitus, frequency of urination, incomplete 
emptying of the bladder, and tremor.  He also reported the 
onset of vision impairment requiring the use of a patch over 
the right eye, and the VA treatment records indicate that 
vision fluctuation has been attributed to his neurological 
disorder.  On VA examination in 1998, it was noted that 
demyelinating disease, possible multiple sclerosis, was 
manifested by bladder urgency, visual blurring, hand and feet 
numbness and tingling, clonus of the right ankle, and tongue 
tremor.  At the time of his hearing, the veteran also 
asserted that his neurological condition had progressed since 
the time of his last VA examination in January 1998.  

In light of the veteran's assertions that his neurological 
disorder has progressed and with consideration of the varied 
symptomatology which has been associated with this disorder, 
on Remand he will be afforded a new VA examination in order 
to assess the nature and severity of this disability and the 
symptomatology associated therewith.  He will also be 
afforded another opportunity for a VA eye examination, 
although he failed to report for one scheduled in September 
1998, as the record shows that he has continued to prosecute 
his claim through appearances at examinations scheduled 
subsequent to the one for which he failed to appear.  

On remand, any available medical records will be requested 
from Bethesda Naval Hospital, where the veteran has received 
post-service medical treatment.  

The Board notes that at the time of his July 1998 personal 
hearing, the veteran indicated that his service-connected 
depression had worsened in severity.  His statements at the 
hearing were accepted as a notice of disagreement with the 
RO's April 1998 rating decision which granted service 
connection with depression with the assignment of a 10 
percent rating.  Thereafter, the hearing officer granted an 
evaluation of 30 percent disabling for depression; however, a 
Statement of the Case has not yet been provided to the 
veteran regarding this issue and the maximum allowable rating 
under the general rating criteria pertaining to mental 
disorders is not yet in effect.  In Manlincon v. West, 12 
Vet.App. 238, 240 (1999). The U.S. Court of Appeals for 
Veterans Claims indicated that in a case in which a veteran 
expressed disagreement with an RO decision and the RO failed 
to issue a Statement of Case (SOC), the Board should remand 
the issue to the RO for issuance of an SOC.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should request copies of all 
of the veteran's treatment records from 
the Newington VAMC, from 1998 to the 
present time, apart from those records 
which have already been associated with 
the claims folder.  

2.  The RO should request copies of all 
of the veteran's treatment records from 
Bethesda Naval Hospital, for the period 
of October 1997 to the present time.  

3.  The RO should schedule the veteran 
for a comprehensive examination by a VA 
physician for the purpose of determining 
the nature and severity of his service-
connected neurological disorder and all 
associated manifestations thereof.  The 
examiner should document all of the 
veteran's physical complaints and 
objective examination of each affected 
body system or part should be undertaken.  
All objective findings should be noted in 
detail, and if no objective findings are 
found with regard to a particular 
complaint or body part/system, then that 
fact should be noted.  If possible, the 
examiner should identify whether the 
specified findings are attributable to 
the service-connected neurological 
disorder as opposed to some other 
etiology.  All special tests and studies 
should be conducted as indicated, and if 
any of the specified findings and 
opinions cannot be given, the reasons 
therefor should be expressly noted.  The 
examiner should be provided with a copy 
of this Remand prior to the examination, 
and complete rationales and bases should 
be provided for any opinions given or 
conclusions reached.  

4.  The RO should schedule the veteran 
for a complete ophthalmologic 
examination, for the purpose of 
determining the nature and severity of 
any currently manifested vision 
impairment as well as an opinion as to 
whether such impairment, if present, is 
etiologically related to the service-
connected neurological disorder.  All 
specified tests/studies should be 
conducted as indicated, and the examiner 
is asked to identify the relevant 
objective findings with use of full 
terminology, as opposed to abbreviations, 
if at all possible.  A copy of this 
remand should be made available to the 
examiner prior to the examination.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  

5.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the VA examination reports do 
not contain all of the requested findings 
or opinions, the report(s) should be 
returned for completion.  

6.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record.  
The RO should identify the manifestations 
that are service-connected.  In 
particular, are bladder, vertigo, spine 
and eye disabilities service-connected?

7.  The RO should furnish the veteran 
with a Statement of the Case regarding 
the claim for an evaluation in excess of 
30 percent disabling for depression.  The 
claim should not be returned to the Board 
unless a substantive appeal is timely 
filed.  

8.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report.  The remand 
serves as notification of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is reminded that any additional evidence 
in his possession, to include reports of private medical 
treatment for his service-connected neurological disorder, 
might be helpful to his claim and that if he possesses such 
documentation, it should be submitted directly to the RO for 
consideration with regard his appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  The purpose of this Remand is to 
conduct further evidentiary development.  The Board intimates 
no opinion as to the ultimate outcome of the claims on 
appeal.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


